Citation Nr: 1724820	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  10-47 306A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to additional non-service connected burial benefits.


ATTORNEY FOR THE BOARD

M. Galante, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to November 1993.  He died in August 2009.  The Appellant is his surviving step-daughter.

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Board issued a remand decision in January 2016.  There has not been compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268, 270-71   (1998) (holding that a remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand, and that the Board itself commits error as a matter of law in failing to ensure this compliance).  Accordingly, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required on her part.


REMAND

In an October 2010 administrative decision, the RO granted the Appellant non-service connected burial benefits in the amount of $412.50.  See "Notification Letter" dated October 25, 2010, in Veterans Legacy Content Manager (VLCM).  The RO determined that the total award for funeral services was $825.00, and half was paid to the Appellant and the other half to her sibling.  Id.

In November 2010, the Appellant's sibling filed a notice of disagreement (NOD) arguing that the RO failed to consider additional expenses incurred by the transport of the deceased Veteran from Georgia to Florida.  See "Congressionals" dated November 29, 2010 in VLCM.  In a December 2010 decision, the RO awarded additional transportation expenses to the Appellant's sibling in the amount of $1,200.00.  See "Notification Letter" dated December 13, 2010, in VLCM. 

Thereafter, in December 2010, the Appellant submitted a NOD also claiming that the RO failed to consider the additional expenses she incurred in having the deceased Veteran transported from Georgia to Florida.  See "Appeal Checklist" dated December 21, 2010, in VLCM.  The RO notified the Appellant in February 2011 that the grant of $1,200.00 to her sibling "constituted a full grant of benefits sought under appeal."  See "Notification Letter" dated February 25, 2011, in VLCM.  The Appellant submitted another NOD in May 2011 stating that despite the additional award paid to her sibling, the RO had failed to consider additional transportation expenses the Appellant had paid.  See "Congressionals" and "Funeral Bill/Expenses" dated May 5, 2011, in VLCM.

The RO acknowledged the Appellant's second NOD in June 2011 and the Appellant elected the decision review officer appeals process in August 2011.  See "Notification Letter" dated June 7, 2011, in VCLM and "Fax Cover Sheet" dated August 5, 2011, in VLCM.  However, a statement of the case (SOC) was never issued, and there is no indication that the Appellant has withdrawn her appeal.  

In January 2016, the Board remanded this matter back to the AOJ to issue a SOC in compliance with Manlincon v. West, 12 Vet. App. 238 (1999).  However, the AOJ has not complied with the Board's remand and has not yet issued a SOC on the issue of entitlement to additional non-service connected burial benefits.  This matter must be remanded for compliance with the Board's January 2016 remand directives.  Stegall, 11 Vet. App. at 270-71.

The Board further notes that since the RO has notified the Appellant that the $1,200.00 payment for additional transportation expense paid to her sibling "constituted a full grant of benefits sought under appeal," the Appellant appears to be seeking part of the benefits previously paid to her sibling.  As such, this case qualifies as a "simultaneously contested claim" and is subject to special procedural regulations as set forth in 38 C.F.R. §§ 19.100-19.102 (2016); see also 38 C.F.R. §§ 20.3(p), 20.500-20.504, 20.713 (2016).  Under the applicable criteria, all interested parties (here, the Appellant and her sibling) must be specifically notified of the action taken by the AOJ, and the unsuccessful claimant must be notified of the right and time limit for initiating an appeal, as well as hearing and representation rights.  See 38 C.F.R. § 19.100 (2016).

Additionally, all interested parties must be furnished a copy of the SOC.  See 38 C.F.R. § 19.101 (2016).  Further, when a substantive appeal is filed in a simultaneously contested claim, the content of the substantive appeal must be furnished to the other contesting party to the extent that it contains information that could directly affect the payment or potential payment of the benefit that is the subject of the contested claim.  See 38 C.F.R. § 19.102 (2016).  All notices in simultaneously contested claims must be provided to the last address of record of the parties concerned.  See 38 C.F.R. § 20.504 (2016). 

A review of the VLCM claims file shows that the previous January 2016 Board decision was mailed to the deceased Veteran's widow-an individual separate and distinct from the parties in this action.  It does not appear that the Appellant or her sibling ever received a copy of the January 2016 Board decision or appropriate notice of the current proceedings involving the simultaneously contested claim.  Accordingly, a remand is required to ensure compliance with all specialized contested claim procedures.

Accordingly, the case is REMANDED for the following action:

1.  Furnish the Appellant and her sibling copies of all correspondence/documentation related to the simultaneously contested claim, including the January 2016 Board decision, as well as the appropriate notice required by 38 C.F.R. §§ 19.100-19.102 at the mailing addresses currently of record.

2.  The AOJ must readjudicate the Appellant's claim concerning the issue of entitlement to additional non-service connected burial benefits.  If the benefits sought on appeal remain denied, the Appellant and her sibling must be provided with a SOC so that each party may have the opportunity to file a timely substantive appeal, if they so desire.  This case should only be returned to the Board if a timely substantive appeal is filed.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MICHELLE L. KANE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


